Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 6, 2018

                                       No. 04-17-00779-CR

                                      Clint Harrison ELLER,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. A14676
                        Honorable N. Keith Williams, Judge Presiding


                                          ORDER
        By order dated February 28, 2018, these appeals were abated to the trial court for an
indigency hearing. The trial court conducted a hearing and determined appellant is not indigent.
The appeals are REINSTATED on the docket of the court. During the abatement of the appeals,
the court reporter responsible for preparing the reporter’s record in these appeals filed a
notification of late record requesting an extension of time to file the reporter’s record to April 30,
2018. The request is GRANTED. The reporter’s record must be filed in these appeals no later
than April 30, 2018.

                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court